438 F.3d 1225
Angel RIVERA Appellantv.Commonwealth of PENNSYLVANIA, et al.
No. 04-2072.
United States Court of Appeals, Third Circuit.
March 7, 2006.

Appeal from the United States District Court for the Eastern District of Pennsylvania, (D.C. No. 02-cv-08399), District Judge: The Honorable Charles R. Weiner.
Jeremy A. Mercer, Kirkpatrick & Lockhart Nicholson Graham, Pittsburgh, PA, for Appellant.
David J. Mussel, Office of District Attorney, Allentown, PA, for Commonwealth of Pennsylvania et. al.
Before BARRY, AMBRO and ALDISERT, Circuit Judges.
ORDER SUR PETITION FOR REHEARING AND REHEARING EN BANC
ALDISERT, Circuit Judge.


1
It appearing that the Petition for Panel Rehearing filed by Appellant having been submitted to the judges who participated in the decision of this Court, and that Appellant has now raised a question not contained in his brief that we may nevertheless consider because it relates to jurisdiction, to-wit, a suggestion that the District Court violated Rule 58's requirement that every judgment should be entered on a separate document, it is ORDERED that the petition for panel rehearing is hereby GRANTED and that the opinion heretofore filed is hereby VACATED, and the Clerk DIRECTED to set up a briefing schedule for the parties limited to the Rule 58 issue only for consideration at a date to be determined by the panel.